Citation Nr: 1133354	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-06 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To provide the Veteran with proper notice.  

The law provides that the VA shall make reasonable efforts to notify a Veteran of the evidence necessary to substantiate a claim and requires the VA to assist a Veteran in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran has been previously denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder, many times.  Prior to the May 2007 rating decision on appeal herein, the most recent prior denial of this claim was in an August 2005 RO rating decision.  The Veteran's claim of entitlement to service connection for residuals of a head injury was most recently denied by the RO in an administrative denial dated in May 1995.  Although the Veteran was notified of his appellate rights at time of the May 1995 and August 2005 decision, the Veteran failed to perfect an appeal by filing a substantive appeal (VA Form 9) or similar document.  Accordingly, the May 1995 and August 2005 decisions are final.  8 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103; see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the Veteran's filing of a substantive appeal after a statement of the case is issued by VA).  

In a March 2007 statement, the Veteran expressed his wishes to reopen these claims.  The United States Court of Appeals for Veterans Claims (the Court) has held that where a claim has been previously denied in a final decision and the Veteran has filed an application to reopen that claim, VA must provide notice of the bases for the previous denial and describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the Veteran was provided with notice in March 2007, the letter reflects that the last final denials of the claims were September 1989 (schizoaffective disorder and PTSD) and June 1994 (residuals of a head injury).  However, as noted above, review of the Veteran's VA claims file reflects that the previous final denials of the Veteran's head injury and PTSD/schizoaffective disorder claims were in May 1995 and August 2005, respectively.  

Moreover, the Board observes that the service connection elements noted to be deficient in the September 1989 and June 1994 ratings decisions differ significantly from those elements found to be deficient in the May 1995 and August 2005 decisions.  Kent, supra.  

Accordingly, the Board concludes that the Veteran's claims must be remanded so that the Veteran may be afforded proper notice of the most recent final denials of his claims and the evidence necessary to substantiate such on a new and material basis as per the Court's decision in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a duty to notify and assist letter specific to his application to reopen his claims of entitlement to service connection for and acquired psychiatric disorder, to include PTSD and schizoaffective disorder and entitlement to service connection for residuals of a head injury.  The letter should contain the definition of new and material evidence as set forth in the current version of section 3.156(a) of VA regulations and inform him of what is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous final denials of his claims in May 1995 (residuals of a head injury) and August 2005 (PTSD/schizoaffective disorder).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

